[JONES WALKER LOGO] J. Andrew Gipson Direct Dial: 601-949-4789 Direct Fax: 601-949-8658 agipson@joneswalker.com May 1, 2013 Via email: lind@sec.gov Christian Windsor, Esq. David Lin, Esq. United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-4561 Re: The First Bancshares, Inc.; Preliminary Proxy Statement on Schedule 14A Filed April 12, 2013; File No. 000-22507 Dear Mr. Windsor: Amendment No. 2 to the PRE 14A for The First Bancshares, Inc. (the “Company”) is being filed today through the EDGAR filing system.For your convenience, enclosed are two paper copies of Amendment No. 1 to the PRE 14A (without exhibits), and two marked copies of Amendment No. 2 to the PRE 14A (without exhibits).Amendment No. 2 is submitted in response to the SEC's comment letter dated April 22, 2013 and addresses the following additional items: Proposal 4 – Approval of the Issuance of Shares of Common Stock . 1.We have revised the proxy statement to expand the incorporation by reference in the proxy statement of portions of the Company’s Form 10-K for the fiscal year ended December 31, 2012, in accordance with Item 14(c)(1) of Schedule 14A. 2.The Company is providing a representation letter, attached hereto, regarding the anticipated effect of the acquisition of First National Bank of Baldwin County on the consolidated income statements of the Company and/or The First, A National Banking Association. Please contact me if you have questions or need additional information. Sincerely, J. Andrew Gipson
